         Case 2:18-cr-00422-SPL Document 454 Filed 02/06/19 Page 1 of 3




 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
 9                              UNITED STATES DISTRICT COURT
10                                  FOR THE DISTRICT OF ARIZONA
11
12 United States of America,                           CASE NO. 2:18-cr-00422-SPL
13                     Plaintiff,                      JOHN BRUNST’S NOTICE OF
                                                       JOINDER IN LARKIN’S MOTION
14               vs.                                   FOR FURTHER CLARIFICATION
                                                       RE ORDER ALLOWING THE
15 Michael Lacey, et al.,                              GOVERNMENT TO CONTINUE
                                                       REVIEW OF PRIVILEGED
16                     Defendants.                     COMMUNICATIONS
17                                                     Assigned to Hon. Steven P. Logan
18
19
20
21
22
23
24
25
26
27
28
     3549920.1
                                       JOHN BRUNST’S NOTICE OF JOINDER
         Case 2:18-cr-00422-SPL Document 454 Filed 02/06/19 Page 2 of 3




1                Defendant John Brunst, by and through undersigned counsel, joins in
2 Defendant Larkin’s Motion for Further Clarification Re Order Allowing the
3 Government to Continue Review of Privileged Communications (Dkt. No. 452)
4 (“Motion”).
5                Mr. Brunst agrees with the arguments made in Larkin’s Motion. Mr. Brunst
6 adopts the positions set forth in the Motion as if fully set forth herein.
7
8 DATED: February 6, 2019                    Gary S. Lincenberg
                                             Ariel A. Neuman
9
                                             Gopi K. Panchapakesan
10                                           Bird, Marella, Boxer, Wolpert, Nessim,
                                             Drooks, Lincenberg & Rhow, P.C.
11
12
13                                           By:         /s/ Ariel A. Neuman
14                                                             Ariel A. Neuman
15                                                 Attorneys for Defendant John Brunst

16
17
18
19
20
21
22
23
24
25
26
27
28
     3549920.1
                                                    2
                                    JOHN BRUNST’S NOTICE OF JOINDER
         Case 2:18-cr-00422-SPL Document 454 Filed 02/06/19 Page 3 of 3




1                             CERTIFICATE OF SERVICE
2        I hereby certify that on this 6th day of February 2019, I electronically
  transmitted the foregoing John Brunst’s Notice of Joinder in Larkin’s Motion for
3 Further Clarification Re Order Allowing the Government to Continue Review of
  Privileged Communications to the Clerk of the Court by filing with the CM/ECF
4 system and understand a copy of the filing will be emailed to all registered CM/ECF
  registrants listed below.
5
                                            /s/ Karen Minutelli
6                                           Karen Minutelli
7
     John J. Kucera: John.Kucera@usdoj.gov
8    Kevin M. Rapp: Kevin.Rapp@usdoj.gov
     Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
9    Reginald E. Jones: Reginald.Jones4@usdoj.gov
10   Andrew C. Stone: Andrew.Stone@usdoj.gov
     Peter S. Kozinets: Peter.Kozinets@usdoj.gov
11   Anne M. Chapman: anne@mscclaw.com
     Lee D. Stein: lee@mscclaw.com
12
     Paul John Cambria, Jr.: pcambria@lglaw.com
13   Erin E. McCampbell: emccampbell@lglaw.com
     James C. Grant: jimgrant@dwt.com
14   Robert Corn-Revere: bobcornrevere@dwt.com
15   Ronald Gary London: ronnielondon@dwt.com
     Janey Henze Cook: janey@henzecookmurphy.com
16   John Lewis Littrell: jlittrell@bmkattorneys.com
     Kenneth M. Miller: kmiller@bmkattorneys.com
17   Thomas H. Bienert, Jr.: tbienert@bmkattorneys.com
18   Bruce S. Feder: bf@federlawpa.com
     K C Maxwell: kmaxwell@bgrfirm.com
19   Michael L. Piccarreta: mlp@pd-law.com
20   Stephen M. Weiss: sweiss@karpweiss.com
     Michael D Kimerer: MDK@kimerer.com
21   Rhonda Elaine Neff: rneff@kimerer.com
     Gregory Michael Zamora: gmz@dkwlawyers.com
22   Anthony Ray Bisconti: tbisconti@bmkattorneys.com
23   Whitney Z Bernstein: wbernstein@bmkattorneys.com
     Seetha Ramachandran: Seetha.Ramachandran@srz.com
24
25
26
27
28
     3549920.1
                                             3
                                   CERTIFICATE OF SERVICE
